Citation Nr: 0020942	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser

INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953.

By rating decision of November 1986, the RO denied service 
connection for a low back disability.  The veteran was 
notified by letter of November 1986.  He did not appeal that 
denial.  

The veteran attempted to reopen his claim of entitlement to 
service connection for a low back disorder in February 1998.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and November 1998 rating 
decisions in which the RO found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder.  
The veteran was afforded a hearing at the RO in July 1998.  
The hearing officer denied his claim.  Thereafter, the 
veteran requested a hearing before a member of the Board at 
the RO.  He subsequently canceled his request for a travel 
board hearing.


FINDINGS OF FACT

1.  In a November 1986 rating decision, the RO denied service 
connection for a low back disorder; although notified of the 
denial the same month, the veteran did not file an appeal.

2.  Evidence received since the November 1986 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.

3.  As the evidence includes medical opinion suggesting a 
possible medical nexus between back problems in service and 
current low back disability, the veteran's claim is 
plausible.



CONCLUSIONS OF LAW

1.  The RO's November 1986 denial of service connection for a 
low back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  As new and material evidence has been presented, the 
criteria for reopening the veteran's claim for service 
connection for a low back disorder are met. 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

The veteran claims that he should be service-connected for a 
low back disorder.  Historically, the Board notes that by 
rating decision of November 1986, the RO denied service 
connection for a low back disorder.  The evidence considered 
by the RO at that time consisted of the veteran's service 
medical records; treatment records from Gerald W. Pifer, MD., 
dated from October 1984 to September 1986; and statements 
from the veteran.  The veteran claimed that his low back 
disorder was caused by an in-service injury playing football.  
However, the RO noted that the evidence established post-
service injury to the veteran's back resulting from a work-
related injury when the veteran lifted a box out of a car in 
1984; the diagnosis was herniated disc at L4-5 and possibly 
at L5-S1 on the right.  Service medical records revealed that 
the veteran was treated in service for sacro-iliac strain 
manifested by tenderness over the right sacroiliac joint.  
There was no evidence of low back injury at the time of 
separation from service and no evidence of any treatment, 
complaints or diagnosis of back condition until 1984, more 
than 30 years after his discharge from service.  

The veteran was notified of the RO's November 1986 denial 
that same month; however, he did not file a timely appeal.  
Thereafter, the veteran attempted to reopen his claim of 
entitlement to service connection for a low back disorder in 
February 1998; October 1998, and November 1998 rating 
decisions found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations governing finality and 
reopening of a previously denied claim are pertinent to the 
appeal on the issues here.  If a notice of disagreement is 
not filed within one year of the date of mailing of the 
notification of the RO's denial of the appellant's claim, the 
denial is final and is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1995).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  There is no legal 
requirement that the evidence must create a "reasonable 
possibility of a change in outcome" of the prior denial.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (overruling 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), to the 
extent that it held otherwise).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In view of the above, the Board has reviewed the additional 
pertinent evidence which has been associated with the claims 
folder since the RO's November 1986 denial.  Much of the 
evidence reflects continued treatment for a work-related back 
injury (diagnosed, as noted above, as herniated nucleus 
pulposus).  

However, a private medical record in May 1998 reflects a 
diagnosis of acute musculoligamentous lumbosacral strain and 
sprain.  Moreover, in a September 1998 statement, Dr. Samuel 
B. Barley, M.D., indicated that he had seen the veteran on 
several occasions since October 1997, following the veteran's 
injury .  He noted that the veteran had reported intermittent 
back pain for a number of years, and that that he had been 
discharged from the military with back problems.  In October 
1997, Dr. Barley's diagnosed acute lumbosacral sprain and 
strain with contusion of the right hips, right knee and right 
shoulder.  He prescribed anti-inflammatory medication, 
physical therapy and walking.  Dr. Barley commented that the 
veteran's prognosis was good but fraught with occasional 
recurrence of low back pain on the basis of a mechanical 
strain and an acute, recurrent, and chronic 
musculoligamentous lumbosacral sprain and strain.

The Board finds that the May 1998 medical record and Dr. 
Barley's statement reflect new post-service low back 
diagnoses (mechanical strain and musculoligamentous 
lumbosacral sprain and strain).  Further, by characterizing 
the condition as "chronic and recurrent," in view of the 
veteran's reported history of back problems in service, Dr. 
Barley's statements appear to suggest a nexus between the 
back problems noted in service and current back disability.

The Board finds that the above evidence is "new," in that 
it was not previously of record, and is not cumulative or 
redundant of other evidence of record.  Further, as the 
evidence suggests a nexus between current back disability and 
the veteran's military service, it is so significant that it 
must be considered to fairly adjudicate the claim; as such it 
is "material."  Inasmuch as new and material evidence has 
been presented, the veteran's claim must be reopened.

The next question for the Board's consideration is whether 
the veteran has presented a well-grounded claim for low back 
disability.  See Elkins, Winter, supra.   In order for a 
claim for service connection to be well-grounded, there must 
be competent evidence (lay or medical, as appropriate) of:  
(1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Here, the record presents evidence of a current disability 
(recurrent and chronic musculoligamentous lumbosacral sprain 
and strain), a low back condition in service (then diagnosed 
as sacro-iliac strain), and, as noted above, evidence 
suggesting a nexus between the current low back condition and 
service.  The veteran also has asserted experiencing low back 
pain (albeit, intermittently) since service.  See 38 C.F.R. 
§ 3.303; Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(establishing alternative bases for establishing a claim as 
well grounded pursuant to the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303). Under these 
circumstances, the Board finds that the veteran's claim is, 
at least, plausible; and, hence, well grounded.  


ORDER

As new and material evidence to reopen the claim for service 
connection for a low back disorder has been submitted, the 
appeal is allowed to that extent.  

As the claim for service connection for low back disorder is 
well grounded, the appeal is allowed to that extent.  

REMAND

As the veteran has presented a well-grounded claim for 
service connection, VA has a duty to assist the veteran in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a); Epps, 126 F.3d at 1468.  

Under the circumstances of his case, the Board finds that 
such assistance includes having him undergo orthopedic 
examination to obtain an opinion as regards the full nature 
and likely etiology of all current back disability.  See 
Lathan v. Brown, 7 Vet. App. 204, 208 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Specifically, the 
examining physician should offer and whether it is as likely 
as not that any current low back disability is related to the 
veteran's back symptoms manifested in service. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the full nature and etiology of 
all current back disability.  All tests, 
studies, and consultations deemed 
warranted by the examiner should be 
obtained, and all clinical findings 
should be reported in detail.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to, and 
be reviewed by, that examiner.  

Following examination and review of the 
claims file, the examining physician 
should offer an opinion as to whether 
there is at least as likely as not a 
relationship between any currently 
diagnosed low back disability 
(particularly, mechanical strain and/or 
musculoligamentous lumbosacral sprain and 
strain) and low back symptoms noted in 
service (then diagnosed as sacro-iliac 
strain).  In rendering such opinion, the 
examiner should specifically consider Dr. 
Barley's September 1998 statement, as 
well as the veteran's post-service 
history of work-related back injury (and 
subsequent diagnosis of herniated nucleus 
pulposus) and the injury occurring in 
October 1997.  All examination findings, 
along with the complete rationale for all 
conclusions drawn and opinion expressed, 
should be set forth in a typewritten 
report. 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim for service connection 
for a back disorder on the basis of all 
pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995) ); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



